UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 0-20842 PLATO LEARNING, INC. (Exact name of Registrant as specified in its charter) Delaware 36-3660532 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10801 Nesbitt Avenue South, Bloomington, MN55437 (Address of principal executive offices) (952) 832-1000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer xNon-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.24,410,861 shares of common stock, $.01 par value, outstanding as of February 26, 2010. PLATO LEARNING, INC. Form 10-Q Quarterly Period Ended January 31, 2010 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. Financial Statements: Condensed Consolidated Statements of Operations for the Three Months Ended January 31, 2010 and 2009 (Unaudited) 3 Condensed Consolidated Balance Sheets as of January 31, 2010 (Unaudited) and October 31, 2009 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended January 31, 2010 and 2009 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 23 ITEM 4. Controls and Procedures 23 PART II. OTHER INFORMATION ITEM 1A. Risk Factors 24 ITEM 6. Exhibits 24 SIGNATURES 25 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PLATO Learning, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended January 31, REVENUES Subscriptions $ $ License fees Services Total revenues COST OF REVENUES Subscriptions License fees Services Total cost of revenues GROSS PROFIT OPERATING EXPENSES Sales and marketing General and administrative Software maintenance and development Amortization of intangibles Total operating expenses OPERATING INCOME Other (expense) income, net ) 68 INCOME BEFORE INCOME TAXES Income tax expense - - NET INCOME $ $ NET INCOME PER SHARE Basic $ $ Diluted $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents PLATO Learning, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except per share amounts) January 31, October 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other current assets Total current assets Equipment and leasehold improvements, net Software development costs, net Identified intangible assets, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Long-term deferred revenue Total liabilities Stockholders' equity: Common stock, $.01 par value, 50,000 shares authorized; 24,442 shares issued and 24,382 shares outstanding at at January 31, 2010; 24,342 shares issued and 24,282 shares outstanding at October 31, 2009 Additional paid-in capital Treasury stock at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents PLATO Learning, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended January 31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation ) Other adjustments - 14 Changes in operating assets and liabilities: Accounts receivable Other current and long-term assets Accounts payable ) Other current liabilities ) ) Deferred revenue ) ) Total adjustments ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Capitalized software development costs ) ) Purchases of equipment and leasehold improvements ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES: Net proceeds from issuance of common stock, net of repurchases ) 37 Repayments of capital lease obligations (3
